—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered March 20, 2002, which denied the motion of defendant Fedcap Rehabilitation Services Inc. for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant Fedcap’s motion for summary judgment dismissing the complaint upon the ground that the slippery condition to which plaintiff attributes her slip and fall did not exist for a sufficient length of time to permit Fedcap to discover and remedy it (see Gordon v American Museum of Natural History, 67 NY2d 836, 837) was properly denied. There was evidence adequate to support the inference that, at the time of the accident, *8the complained-of hazard had been visible and apparent for at least 45 minutes in what was for Fedcap a “high priority” area.
We have considered Fedcap’s remaining arguments and find them unavailing. Concur — Williams, P.J., Nardelli, Ellerin, Rubin and Marlow, JJ.